Exhibit 10.4

 

HIGHPEAK ENERGY, INC.

LONG TERM INCENTIVE PLAN

 

STOCK OPTION GRANT NOTICE

 

Pursuant to the terms and conditions of the HighPeak Energy, Inc. Long Term
Incentive Plan, as amended from time to time (the “Plan”), HighPeak Energy,
Inc., a Delaware corporation (the “Company”), hereby grants to the individual
listed below (“you” or the “Participant”) the right and option to purchase all
or any part of the number of shares of Stock set forth below (this “Option”) on
the terms and conditions set forth herein and in the Stock Option Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

 

Type of Option:

 

Check one (or both if this Option exceeds applicable ISO limits) of the
following:

         

☐ Incentive Stock Option (This Option is intended to be an ISO.)

         

☐ Nonstatutory Stock Option (This Option, or a portion of this Option, is not
intended to be an ISO.)

     

Participant:

                                                 

Date of Grant:

 

                                          (“Date of Grant”)

     

Total Number of Shares Subject to this Option:

 

               (Incentive Stock Option)

                         (Nonstatutory Stock Option)      

Exercise Price:

 

$             per share

     

Expiration Date:

 

                                         

     

Vesting Schedule:

 

Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, this Option shall vest and become exercisable in accordance with the
following schedule, so long as you remain continuously employed by the Company
or its Affiliate from the Date of Grant through each vesting date:

 

  Vesting Date   Aggregate Number of Shares Subject to this Option That Have
Become Vested                           Notwithstanding anything else herein or
in the Plan, this Option shall become vested and exercisable with respect to
100% of the shares of Stock subject to this Option upon the consummation of a
Change in Control.           [ADDITIONAL VESTING TERMS, AS APPLICABLE, TO BE
ADDED]

 

 

--------------------------------------------------------------------------------

 

 

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Stock Option Grant Notice (this “Grant
Notice”). You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 

  HIGHPEAK ENERGY, INC.                     By:       Name:       Title:        
              PARTICIPANT                             Name: [●]                
 

 

 

Signature Page to

Stock Option Grant Notice

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (together with the Grant Notice to which this Stock
Option Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
HighPeak Energy, Inc., a Delaware corporation (the “Company”), and
                (the “Participant”).

 

1.     Defined Terms. Capitalized terms used but not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice. For purposes
of this Agreement, the following terms shall have the meanings specified below:

 

(a)     “Cause” means “cause” (or a term of like import) as defined under the
Company’s severance plan covering the Participant or the Participant’s
employment or severance agreement with the Company or an Affiliate or, in the
absence of such a plan or agreement that defines “cause” (or a term of like
import), Cause shall mean (i) the Participant’s material breach of any written
agreement between the Participant and the Company or an Affiliate; (ii) the
Participant’s material breach of any law applicable to the workplace or
employment relationship, or the Participant’s material breach of any material
policy or code of conduct established by the Company or an Affiliate applicable
to the Participant, including the Company’s policies on discrimination,
harassment and sexual harassment; (iii) the Participant’s gross negligence,
willful misconduct, breach of fiduciary duty, fraud, theft or embezzlement on
the part of the Participant; (iv) the commission by the Participant of, or
conviction or indictment of the Participant for, or plea of nolo contendere by
the Participant to, any felony (or state law equivalent) or any crime involving
moral turpitude; or (v) the Participant’s willful failure or refusal, other than
due to Disability to performance the Participant’s obligations or to follow any
lawful directive from the Company, as determined by the Company; provided,
however, that if the Participant’s action or omissions as set forth in clause
(v) are of such a nature that the Company determines that they are curable by
the Participant, such actions or omissions must remain uncured 30 days after the
Company provides the Participant written notice of the obligation to cure such
actions or omissions.

 

(b)     “Disability” means “disability” (or a term of like import) as defined
under the Company’s long term disability plan or, in the absence of such plan,
the severance plan covering the Participant or the Participant’s employment or
severance agreement with the Company or an Affiliate or, in the absence of such
a plan or agreement that defines “disability” (or a term of like import),
Disability shall mean [the Participant is unable to perform the essential
functions of the Participant’s position (after accounting for reasonable
accommodation, if applicable and required by applicable law), due to physical or
mental impairment or other incapacity that continues, or can reasonably be
expected to continue, for a period in excess of 120 consecutive days or 180
days, whether or not consecutive (or for any longer period as may be required by
applicable law), in any 12-month period. The determination of whether the
Participant has incurred a Disability shall be made in good faith by the
Company.

 

EXHIBIT A-1

--------------------------------------------------------------------------------

 

 

(c)     “Good Reason” means “good reason” (or a term of like import) as defined
under the Company’s severance plan covering the Participant or the Participant’s
employment or severance agreement with the Company or an Affiliate or, in the
absence of such a plan or agreement that defines “good reason” (or a term of
like import), Good Reason shall mean (i) a material diminution in the
Participant’s base salary; (ii) a material breach by the Company of any of its
obligations under this Agreement; or (iii) the relocation of the geographic
location of the Participant’s principal place of employment by more than 50
miles from the location of the Participant’s principal place of employment as of
the Date of Grant. Notwithstanding the foregoing, any assertion by the
Participant of a termination for Good Reason shall not be effective unless all
of the following conditions are satisfied: (A) the condition described in
foregoing clauses (i), (ii), or (iii) giving rise to the Participant’s
termination of employment must have arisen without the Participant’s consent;
(B) the Participant must provide written notice to the Company of the existence
of such condition(s) within 30 days after the initial occurrence of such
condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for 30 days following the Company’s receipt of such written notice;
and (D) the date of the termination of the Participant’s employment must occur
within 90 days after the initial occurrence of the condition(s) specified in
such notice.

 

2.     Award. In consideration of the Participant’s past and/or continued
employment with the Company or its Affiliates and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
effective as of the Date of Grant set forth in the Grant Notice (the “Date of
Grant”), the Company hereby irrevocably grants to the Participant the right and
option (“Option”) to purchase all or any part of an aggregate of the number of
shares of Stock set forth in the Grant Notice on the terms and conditions set
forth herein and in the Plan, which Plan is incorporated herein by reference as
a part of this Agreement. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control.

 

3.     Exercise Price. The exercise price of each share of Stock subject to this
Option shall be the exercise price set forth in the Grant Notice (the “Exercise
Price”), which has been determined to be not less than the Fair Market Value of
a share of Stock at the Date of Grant. For all purposes of this Agreement, the
Fair Market Value of Stock shall be determined in accordance with the provisions
of the Plan.

 

4.     Exercise of Option.

 

(a)     Subject to the earlier expiration of this Option as provided herein,
this Option may be exercised, by (i) providing written notice to the Company in
the form prescribed by the Committee from time to time at any time and from time
to time after the Date of Grant, which notice shall be delivered to the Company
in the form, and in the manner, designated by the Committee from time to time,
and (ii) paying the Exercise Price in full in a manner permitted by Section
4(e); provided, however, that this Option shall be exercisable for no less than
50 shares of Stock and for more than the aggregate number of shares of Stock
subject to this Option with respect to which this Option has become vested and
exercisable pursuant to the vesting schedule set forth in the Grant Notice or as
provided in this Section 4.

 

(b)     This Option may be exercised only while the Participant remains an
employee of the Company or an Affiliate and will terminate and cease to be
exercisable upon a termination of the Participant’s employment with the Company
or an Affiliate, except that:

 

A-2

--------------------------------------------------------------------------------

 

 

(i)      Termination Due to Death or Disability. Upon a termination of the
Participant’s employment with the Company or an Affiliate due to the
Participant’s death or Disability, then the portion of this Option that is
vested and exercisable may be exercised by the Participant (or the Participant’s
estate or the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of the Participant) at any time
during the period ending on the earlier to occur of (A) the date that is [•]1
following the date of such termination or (B) the Expiration Date set forth in
the Grant Notice (the “Expiration Date”).

 

(ii)     Termination Without Cause or Resignation for Good Reason. Upon a
termination of the Participant’s employment with the Company or an Affiliate (A)
by the Company or an Affiliate without Cause or (B) by the Participant for Good
Reason, then the portion of this Option that is vested and exercisable may be
exercised by the Participant (or the Participant’s estate or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of the Participant) at any time during the
period ending on the earlier to occur of (x) the date that is [•]2 following the
date of such termination or (y) the Expiration Date.

 

(iii)     Voluntary Resignation. Upon a termination of the Participant’s
employment with the Company or an Affiliate by the Participant without Good
Reason (except as set forth in Section 4(b)(iv)), then the portion of this
Option that is vested and exercisable may be exercised by the Participant (or
the Participant’s estate or the person who acquires this Option by will or the
laws of descent and distribution or otherwise by reason of the death of the
Participant) at any time during the period ending on the earlier to occur of (A)
the date that is [•]3 following the date of such termination or (B) the
Expiration Date.

 

(iv)     Termination for Cause. Upon a termination of the Participant’s
employment with the Company or an Affiliate (A) by the Company or an Affiliate
for Cause or (B) that is a voluntary resignation by the Participant after the
occurrence of an event that would be grounds for a termination of the
Participant’s employment with the Company or an Affiliate by the Company or an
Affiliate for Cause, then this Option shall immediately terminate and cease to
be exercisable as of the date of such termination.

 

(v)     Extension of Exercisability. If the exercise of this Option within the
applicable time periods set forth above is prevented by the provisions of
Section 7, this Option will remain exercisable until 30 days after the date the
Participant is notified by the Company that this Option is exercisable, but in
any event no later than the Expiration Date. If a sale of shares acquired upon
the exercise of this Option would subject the Participant to suit under Section
16(b) of the Exchange Act, then this Option will remain exercisable until the
earliest to occur of (A) the 10th day following the date on which a sale of such
shares by the Participant would no longer be subject to such suit, (B) the 190th
day after the date of the Participant’s termination of employment, or (C) the
Expiration Date set forth in the Grant Notice. The Company makes no
representation as to the tax consequences of any such delayed exercise. The
Participant should consult with the Participant’s own tax advisor as to the tax
consequences of any such delayed exercise.

 

 

--------------------------------------------------------------------------------

1 Note to Draft: This provision will vary between Participants.
2 Note to Draft: This provision will vary between Participants.
3 Note to Draft: This provision will vary between Participants.

 

A-3

--------------------------------------------------------------------------------

 

 

(c)     This Option shall not be exercisable in any event after the Expiration
Date set forth in the Grant Notice.

 

(d)     Notwithstanding any provision of this Agreement, the Grant Notice or the
Plan to the contrary, if at any time after the Date of Grant, (i) this Option
has become vested and exercisable in whole or in part; (ii) such vested and
exercisable portion of this Option is scheduled to expire or terminate for any
reason other than due to a termination of the Participant’s employment with the
Company or an Affiliate by the Company or an Affiliate for Cause; and (iii) the
then-current Fair Market Value of a share of Stock exceeds the sum of (A) the
Exercise Price of this Option and (B) the minimum amount of taxes required to be
withheld (if any) if the Participant were to exercise this Option at such time,
then, unless the Participant (or, if applicable, the Participant’s estate or the
person who acquires this Option by will or the laws of descent and distribution
or otherwise by reason of the death of the Participant) provides written notice
to the Committee at least 10 business days prior to such scheduled expiration or
termination date indicating that the Participant or such holder desires that
this Option expire or terminate without any exercise of the portion of this
Option (if any) that has become vested and exercisable, such vested and
exercisable portion of this Option shall be automatically exercised as of the
date of such scheduled expiration or termination through a “net issuance
exercise” (as described in Section 4(e)(iii)) and the minimum amount of taxes
required to be withheld (if any) upon such automatic exercise shall be satisfied
by withholding shares of Stock otherwise issuable in connection with such
exercise having a Fair Market Value equal to such amount (as described in
Section 8).

 

(e)     The Exercise Price for the shares of Stock as to which this Option is
exercised shall be paid in full at the time of exercise (i) in cash, by
personal, certified or official bank check or by wire transfer of immediately
available funds (including cash obtained through a broker assisted exercise),
(ii) by delivery to the Company of a number of shares of Stock having a Fair
Market Value as of the date of exercise equal to the Exercise Price, (iii) by
“net issuance exercise” pursuant to which the Company reduces the number of
shares of Stock otherwise deliverable upon exercise of this Option by a number
of shares with an aggregate Fair Market Value equal to the aggregate Exercise
Price at the time of exercise or (iv) any combination of the foregoing. No
fraction of a share of Stock shall be issued by the Company upon exercise of an
Option or accepted by the Company in payment of the exercise price thereof;
rather, the Participant shall provide a cash payment for such amount as is
necessary to effect the issuance and acceptance of only whole shares of Stock.

 

5.     Employment Relationship. For purposes of this Agreement, Participant
shall be considered to be employed by the Company or an Affiliate as long as
Participant remains an employee of any of the Company, an Affiliate, or a
corporation or other entity or a parent or subsidiary of such corporation or
other entity assuming or substituting a new option for this Option. Without
limiting the scope of the preceding sentence, it is expressly provided that
Participant shall be considered to have terminated employment with the Company
(a) when Participant ceases to be an employee of any of the Company, an
Affiliate, or a corporation or other entity or a parent or subsidiary of such
corporation or other entity assuming or substituting a new option for this
Option or (b) at the time of the termination of the “Affiliate” status under the
Plan of the corporation or other entity that employs Participant.

 

A-4

--------------------------------------------------------------------------------

 

 

6.     Non-Transferability.  Except as otherwise set forth in Section 7(a) of
the Plan, this Option shall not be Transferable by the Participant other than by
will or by the laws of descent and distribution, and this Option shall be
exercisable, during the Participant’s lifetime, only by the Participant. Any
attempted Transfer of this Option shall be null and void and of no effect,
except to the extent that such Transfer is permitted by the preceding sentence.

 

7.     Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the grant of this Option and the issuance of Stock
hereunder will be subject to compliance with all applicable requirements of
applicable law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Stock may then be listed. This
Option may not be exercised if the issuance of shares of Stock upon exercise
would constitute a violation of any applicable law or regulation or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, this Option may not be exercised unless (a) a
registration statement under the Securities Act is at the time of exercise of
this Option in effect with respect to the shares issuable upon exercise of this
Option or (b) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of this Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act. THE PARTICIPANT IS CAUTIONED THAT THIS OPTION MAY NOT BE EXERCISED UNLESS
THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE
ABLE TO EXERCISE THIS OPTION WHEN DESIRED EVEN THOUGH THIS OPTION IS VESTED. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary for
the lawful issuance and sale of any shares subject to this Option will relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority has not been obtained. As a
condition to the exercise of this Option, the Company may require the
Participant to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.

 

8.     Tax Withholding. To the extent that the receipt, vesting or exercise of
this Option results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Option, which arrangements include the delivery of cash or cash equivalents,
Stock (including previously owned Stock, net exercise, a broker-assisted sale,
or other cashless withholding or reduction of the amount of shares otherwise
issuable or delivered pursuant to this Option), other property, or any other
legal consideration the Committee deems appropriate. If such tax obligations are
satisfied through net exercise or the surrender of previously owned Stock, the
maximum number of shares of Stock that may be so withheld (or surrendered) shall
be the number of shares of Stock that have an aggregate Fair Market Value on the
date of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, local and/or foreign tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment for the Company with
respect to this Option, as determined by the Committee. Any fraction of a share
of Stock required to satisfy such tax obligations shall be disregarded and the
amount due shall be paid instead in cash to the Participant. The Participant
acknowledges that there may be adverse tax consequences upon the receipt,
vesting or exercise of this Option or disposition of the underlying shares and
that the Participant has been advised, and hereby is advised, to consult a tax
advisor. The Participant represents that the Participant is in no manner relying
on the Board, the Committee, the Company or an Affiliate or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.

 

A-5

--------------------------------------------------------------------------------

 

 

9.     Legends. If a stock certificate is issued with respect to shares of Stock
issued hereunder, such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the SEC, any
applicable laws or the requirements of any stock exchange on which the Stock is
then listed. If the shares of Stock issued hereunder are held in book-entry
form, then such entry will reflect that the shares are subject to the
restrictions set forth in this Agreement.

 

10.     Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Stock that may become
deliverable hereunder unless and until the Participant has become the holder of
record of such shares of Stock, and no adjustments shall be made for dividends
in cash or other property, distributions or other rights in respect of any such
shares of Stock, except as otherwise specifically provided for in the Plan or
this Agreement.

 

11.     Notice of Sales Upon Disqualifying Disposition of ISO. If this Option is
designated as an ISO in the Grant Notice, the Participant must comply with the
provisions of this Section 11. The Participant must promptly notify the [Chief
Financial Officer] of the Company if the Participant disposes of any of the
shares acquired pursuant to this Option within one year after the date the
Participant exercises all or part of this Option or within two years after the
Date of Grant. Until such time as the Participant disposes of such shares in a
manner consistent with the provisions of this Agreement, unless otherwise
expressly authorized by the Company, the Participant must hold all shares
acquired pursuant to this Option in the Participant’s name (and not in the name
of any nominee) for the one-year period immediately after the exercise of this
Option and the two-year period immediately after the Date of Grant. At any time
during the one-year or two-year periods set forth above, the Company may place a
legend on any certificate representing shares acquired pursuant to this Option
requesting the transfer agent for the Company’s stock to notify the Company of
any such transfers. The Participant’s obligation to notify the Company of any
such transfer will continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

 

12.     No Right to Continued Employment, Service or Awards. Nothing in the
adoption of the Plan, nor the award of this Option thereunder pursuant to the
Grant Notice and this Agreement, shall confer upon the Participant the right to
continued employment by, or a continued service relationship with, the Company
or any Affiliate, or any other entity, or affect in any way the right of the
Company or any such Affiliate, or any other entity to terminate such employment
or other service relationship at any time. The grant of this Option is a
one-time benefit and does not create any contractual or other right to receive a
grant of Awards or benefits in lieu of Awards in the future. Any future Awards
will be granted at the sole discretion of the Company.

 

A-6

--------------------------------------------------------------------------------

 

 

13.     Furnish Information. The Participant agrees to furnish to the Company
all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

 

14.     Execution of Receipts and Releases. Any issuance or transfer of shares
of Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such Person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate.

 

15.     No Guarantee of Interests. The Board, the Committee and the Company do
not guarantee the Stock of the Company from loss or depreciation.

 

16.     Company Records. Records of the Company regarding the Participant’s
service and other matters shall be conclusive for all purposes hereunder, unless
determined by the Company to be incorrect.

 

17.     Notices. All notices and other communications under this Agreement shall
be in writing and shall be delivered to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):

 

If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):

 

HighPeak Energy, Inc.
Attn: Chief Financial Officer

421 W. 3rd Street, Suite 1000

Fort Worth, Texas 76102

 

If to the Participant, at the Participant’s last known address on file with the
Company.

 

Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.

 

A-7

--------------------------------------------------------------------------------

 

 

18.     Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.

 

19.     Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the Person(s) to whom this Option
may be transferred by will or the laws of descent or distribution.

 

20.     Severability and Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

21.     Interpretation. The titles and headings of paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of this Agreement dictates, the
plural shall be read as the singular and the singular as the plural.

 

22.     Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN, EXCLUSIVE OF THE
CONFLICT OF LAWS PROVISIONS OF DELAWARE LAW. With respect to any claim or
dispute related to or arising under this Agreement, Participant hereby consents
to the exclusive jurisdiction, forum and venue of the state and federal courts
(as applicable) located in Tarrant County, Texas. The parties hereto waive, to
the fullest extent permitted by law, any defenses to venue and jurisdiction in
Tarrant County, Texas.

 

A-8

--------------------------------------------------------------------------------

 

 

23.     Company Recoupment of Awards. A Participant’s rights with respect to
this Option shall in all events be subject to (a) any right that the Company may
have under any Company clawback or recoupment policy or other agreement or
arrangement with a Participant and (b) any right or obligation that the Company
may have regarding the clawback of “incentive-based compensation” under Section
10D of the Exchange Act and any applicable rules and regulations promulgated
thereunder form time to time by the SEC.

 

24.     Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to this Option; provided¸ however, that the terms of
this Agreement shall not modify and shall be subject to the terms and conditions
of any employment, consulting and/or severance agreement between the Company (or
an Affiliate or other entity) and the Participant in effect as of the date a
determination is to be made under this Agreement. Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of the Participant shall be effective only if
it is in writing and signed by both the Participant and an authorized officer of
the Company.

 

25.     Acknowledgements Regarding the Nonqualified Deferred Compensation Rules
and Section 422 of the Code. The Participant understands that if the Exercise
Price of the Stock under this Option is less than the Fair Market Value of such
Stock on the date of grant of this Option, then the Participant may incur
adverse tax consequences under the Nonqualified Deferred Compensation Rules and
Section 422 of the Code. The Participant acknowledges and agrees that (a) the
Participant is not relying upon any determination by the Company, any Affiliate
or any of their respective employees, directors, managers, officers, attorneys
or agents (collectively, the “Company Parties”) of the fair market value of the
Stock on the date of grant of this Option, (b) the Participant is not relying
upon any written or oral statement or representation of any of the Company
Parties regarding the tax effects associated with the Participant’s execution of
this Agreement and the Participant’s receipt, holding and exercise of this
Option, and (c) in deciding to enter into this Agreement, the Participant is
relying on the Participant’s own judgment and the judgment of the professionals
of the Participant’s choice with whom the Participant has consulted. The
Participant hereby releases, acquits and forever discharges the Company Parties
from all actions, causes of actions, suits, debts, obligations, liabilities,
claims, damages, losses, costs and expenses of any nature whatsoever, known or
unknown, on account of, arising out of, or in any way related to the tax effects
associated with the Participant’s execution of this Agreement and his receipt,
holding and exercise of this Option.

 

26.     ISO Limitations. If this Option is intended to be an ISO, then in the
event this Option (and all other options designed pursuant to Section 422 of the
Code granted to the Participant by the Company or any parent or subsidiary of
the Company) that first become exercisable in any calendar year have an
aggregate fair market value (determined as of the Date of Grant of the
applicable option) that exceeds $100,000, the shares subject to such option in
excess of $100,000 shall be treated as a Nonstatutory Stock Option.

 

[Remainder of page intentionally left blank]

 

A-9